Citation Nr: 1432589	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the Veteran is competent for the purpose of direct receipt of VA compensation benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for mesothelioma, claimed as due to exposure to asbestos in service.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for an eye disability, claimed as secondary to service-connected diabetes mellitus.
7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is the conservator of a Veteran who served on active duty from November 1978 to December 1981 (and was found to be incompetent to manage his own financial affairs).  This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2010, and July 2011 rating decisions of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In his February 2011 substantive appeal, the Veteran requested a hearing before the Board.  In February 2013, he withdrew that request.  A September 2013, Board decision reopened the claim of service connection for PTSD and remanded this case for additional development.  A March 2014 rating decision awarded service connection for diabetic neuropathy of both lower extremities.  

[Regarding the Veteran's claim of service connection for PTSD, the Board observes that he has established service connection for schizophrenia, which is rated 100 percent disabling.  Because PTSD is rated under the same criteria as schizophrenia (and because a governing regulation, 38 C.F.R. § 4.14, prohibits pyramiding), no monetary benefit would flow from an award of service connection for PTSD at this time.  Nonetheless, the Veteran is entitled to establish service connection for the specific psychiatric diagnosis of PTSD, if warranted.  Therefore, the appeal in this matter is not being dismissed as moot.]

The issues of service connection for hypertension and for an eye disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is shown by medical evidence to be competent to manage his own funds without limitation.

2.  The Veteran did not serve in combat and there is no credible corroborating evidence of a stressor event in service; he is not shown to have a diagnosis of PTSD during the pendency of his claim seeking service connection for such disability.

3.  The Veteran is not shown to have had mesothelioma during the pendency of his claim seeking service connection for such disability.

4.  GERD was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service.

5.  At no time during the period for consideration is the Veteran's diabetes mellitus shown to have required regulation of activities (in addition to insulin and restricted diet).




CONCLUSIONS OF LAW

1.  The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.353 (2013).  

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).  

3.  Service connection for mesothelioma is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

4.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

5.  A rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding his claims for service connection, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to their initial adjudication.  February 2010 and February 2011 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  

Regarding his claim for an increased rating for diabetes mellitus, as the April 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2010 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 1992, October 2002, April 2005, and February 2014 (mental disorders); February 2009 and February 2014 (diabetes mellitus); and April 2011 (mesothelioma, GERD).  The Board finds that the reports from these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  They contain the specific clinical findings and informed discussion of the pertinent history and features of the disabilities needed for proper consideration of the claims.   

The Board's September 2013 remand instructed the RO, in part, to make formal findings of fact for the record assessing the credibility of each of the Veteran's accounts, and whether his service placed him in circumstances of a fear of hostile military action/terrorist activity.  A review of the record does not reflect that such formal findings were made; however, included in the record is a formal response from DPRIS (Defense Personnel Records Information Retrieval System), which the Board finds responsive and in substantial compliance with the Board's directive.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Competency

A preliminary matter that must be addressed is the Veteran's competency for direct receipt of VA compensation benefits.

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency. 38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.

The Veteran has established service connection for paranoid schizophrenia which has been rated 100 percent since November 1, 1998.  

A July 2006 rating decision proposed a finding of incompetency.  A November 2006 rating decision determined that the Veteran was not competent to handle disbursement of funds and found him to be incompetent for the purposes of managing VA payments.  An April 2009 rating decision confirmed and continued this finding.

In March 2014, a VA treating physician reported that the Veteran "is now competent for fiscal purposes, and can direct his funds to his appropriate benefit."  As the record now shows that the Veteran has been found competent by VA (and because the record does not reflect that this action has been implemented by the RO), the Board finds that the Veteran's appeal for restoration of competency status must be granted. 

Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

"Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran does not claim, and the record does not show, that he engaged in combat with the enemy.  38 U.S.C.A. § 1154(b).  His service personnel records reflect that his military occupational specialty was an electrical/mechanical equipment repairman.  His service personnel records do not show any awards or decorations indicating combat service.  He does not argue the contrary.  Notably, he did not service in a period of war.  His alleged PTSD stressors are not claimed to be combat-related.

Based on the Veteran's assertions that he was overwhelmed by the threat of hostilities and a fear of his ship being hit by a missile during the Iran missile crisis, the Board found that such allegations of fear of hostile military or terrorist activity were sufficient to reopen his claim of service connection for PTSD and remanded the matter, in part, for stressor verification.  The RO sought verification and entered in the record is a formal response from DPRIS which indicates that they "reviewed the 1980 command history submitted by the USS Lexington...which reveals that the USS Lexington was moored for overhaul in the Philadelphia Naval Shipyards (PNSY) during the periods January 1-April 24 and April 25-May10; conducted Sea Trials in the Atlantic Ocean off the Delaware River during the period April 24-25; conducted underway operations in the Pensacola, Florida Operating Area, Gulf of Mexico and moored at homeport, Pensacola during the period May 10-December 31, 1980.  The history does not document any participation in Operation Eagle Claw during the period April 24-25, 1980..."  The response from DPRIS also notes that their research found that carriers USS NIMITZ and USS Coral SEA were involved in Operation Eagle Claw.  

The Board notes that the Veteran has not submitted any statements from former service comrades, nor has he submitted or identified any other evidence that would corroborate the occurrence of a claimed in-service stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (VA must consider all of the evidence of record in determining whether there is corroboration of a stressor event). 

Furthermore, the preponderance of the evidence is against a finding that the Veteran has, or during the pendency of this claim has had, a diagnosis of PTSD in accordance with DSM-IV.  When he was examined by VA licensed clinical psychologists, it was unequivocally concluded that he does not have a diagnosis of PTSD.  The Board finds it particularly probative that four separate VA examiners, over a span of many years (i.e., in August 1992, October 2022, April 2005, and February 2014), found no evidence to support a diagnosis of PTSD.  There is no probative evidence to the contrary (showing a diagnosis of PTSD during the pendency of this appeal).  

As the Veteran is not shown to have served in combat and because there is no credible corroborating evidence of an alleged stressor event in service, and because he is not shown to have  a diagnosis of PTSD in accordance with DSM-IV, two threshold criteria for establishing service connection for PTSD are not met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet App. 141, 143-144 (1992).  Service connection for PTSD is not warranted.

Mesothelioma

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.

There is nothing in the Veteran's STRs or postservice treatment records to suggest that he has (or has had) mesothelioma (or any chronic form of asbestosis).  Chest X-rays on December 3 and 7, 2009 and in April 2011 did not find mesothelioma (or asbestosis).  On April 2011 VA examination, the examiner noted that a thorough review of the Veteran's current VA medical records did not reveal any diagnosis of mesothelioma or objective evidence of such.  

The Board has considered the Veteran's statements that he has such disability and that it is service-related.  However, although he is competent to testify he has respiratory symptoms, the diagnosis of asbestosis or mesothelioma cannot be established by lay self-observation because that is an insidious process, the presence of which is established by diagnostic studies interpreted by a person with medical expertise.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is a layperson and his self-diagnosis of mesothelioma has no probative value.

The Veteran has presented no evidence indicating he was seen or treated for, or has a diagnosis of mesothelioma.  Consequently, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 56.

GERD

The Veteran contends that his GERD is due to the stomach complaints reported in service.

Service treatment records note that in November 1979, the Veteran complained of stomach pains and a past history of ulcers was noted.  A December 1979 record noted a stomachache.  

A February 2002 postservice treatment record noted there was no evidence of active peptic ulcer disease.  A November 2004 record noted an assessment of GERD.  A March 2009 record noted increasing epigastric pain and a history of GERD.  In May 2009 and February 2011, GERD was diagnosed.

On April 2011 VA examination, the Veteran reported he had GERD diagnosed in approximately 1983 and initially had symptoms of substernal and epigastric pain.  The examiner noted that the record does not contain evidence of this history, and instead shows that GERD was diagnosed in 2004 and that the Veteran had a past history of ulcers.  On examination, the examiner diagnosed GERD and opined that there is insufficient evidence to relate the Veteran's current diagnosis of GERD to his stomach complaints in-service.  The examiner explained that the Veteran's STRs do not show chronicity of his "stomach" complaints and that early VA medical records are silent for such complaints.  Further, the examiner noted that the Veteran's STRs show a complaint of stomach pain and a past history of ulcers and stomach-ache; however, there is no documented evidence of ulcers diagnosed by endoscopy or an upper GI type of procedure.  The examiner further stated that ulcers are not directly related to GERD.

It is not in dispute that the Veteran has had GERD diagnosed during the pendency of this appeal.  Such disability has been diagnosed by VA since at least 2004.  However, GERD was not manifested in service.  In this regard, the Board notes that the Veteran reported stomach complaints and a past history of ulcers in service.  However, there is no indication that such complaints were chronic or reflect a diagnosis of GERD or progressed to the 2004 diagnosis of GERD (first made over 20 years after discharge from service).  Uncontested medical evidence (an April 2011 VA examiner's opinion) indicates that the complaints and history noted in service are unrelated to GERD.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's GERD may somehow otherwise be related to his service.  In this regard, the most probative and persuasive evidence of record shows that GERD is unrelated to service.  The only medical opinion in the record addressing the matter is that of the April 2011 VA examiner who opined that the Veteran's GERD is unrelated to service.  The examiner cited to the factual record, including the Veteran's STRs, and t history provided by the Veteran.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, the Board finds it persuasive.  Notably, a lengthy time interval between service and initial documentation of postservice treatment or diagnosis of a disability for which service connection is sought (here, 23 years from 1981 until 2004) is of itself a factor weighing against a finding of service connection.  

The Board has considered the Veteran's lay statements regarding the etiology of his GERD.  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, whether or not a digestive disorder such as GERD may be related to nonspecific [for GERD] symptoms in service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his GERD is related to his service/complaints therein.  His unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal must be denied.

Increased Rating - Diabetes Mellitus

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;    38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  In considering the severity of a disability, it is essential to trace the complete medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.

Where there is a question as to which of two evaluations shall be applied, the higher will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 53.

Where the appeal arises from the original assignment of a disability rating with an award of service connection, the severity of the disability at issue during the entire period from the award of service connection to the present time is to be considered. "Staged" ratings may be assigned for distinct periods of time where the severity of the disability varied, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus is rated under Code 7913.  A 20 percent rating is assigned when the diabetes requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care-provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  

The regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119.  Note 1 to Code 7913 provides that compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.            38 C.F.R. § 4.119, Code 7913.

The Veteran asserts that his diabetes is more disabling than reflected by the current 20 percent rating.

On February 2009 VA examination, the examiner noted that although the Veteran has not had hospitalizations or treatments for ketoacidosis or hypoglycemia, he has reported being hospitalized for a significant hyperglycemic reaction requiring insulin.  The Veteran denied any restrictions on his activities because of his diabetes.  It was noted that he is not being seen or treated for diabetes at present.  On examination, he had normal pulses in the hands and feet and there was no peripheral edema.  He had normal strength and sensation to monofilament testing and vibratory.  Funduscopic examination was negative and there were no active lesions on his skin.  There was also no skin breakdown on his feet.  Type 2 diabetes mellitus was diagnosed.

On February 2014 VA examination, it was noted that type 2 diabetes mellitus has been diagnosed since 2003 and is managed by restricted diet and more than 1 insulin injection per day.  The examiner specifically noted that the Veteran's diabetes does not require regulation of activities.  The examiner indicated that the Veteran visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis and hypoglycemia.  Further, there had been no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  As for complications of diabetes, the examiner noted that the Veteran has diabetic peripheral neuropathy.  

The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363,64 (2007).  What distinguishes the schedular criteria for the current 20 percent rating for diabetes from those for the next higher 40 percent rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (avoidance of strenuous occupational and recreational activities).  38 C.F.R. § 4.119, Code 7913.

The record does not show that at any time during the appeal period the Veteran's diabetes required regulation (avoidance) of activities.  In February 2009, the Veteran specifically denied any restriction of activities, and in February 2014, the examiner found that no regulation of activities was required to manage the diabetes.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for a 40 percent rating for diabetes.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.

The record does not reflect any further separately compensable complications of diabetes [service connection had been awarded for neuropathy of both lower extremities; a claim of service connection for an eye disability is being remanded below; skin evaluations have not found any diabetes-related pathology].

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's diabetes is manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for regulation of diet and insulin are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

Finally, the Board notes that the Veteran has been found to be totally disabled due to his service-connected schizophrenia, and has not been seeking employment.  The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised in the context of the instant claim.  

As the preponderance of the evidence is against the Veteran's claim for increase, the appeal in this matter must be denied.


ORDER

The Veteran's petition to restore competency for the purpose of direct receipt of VA compensation benefits is granted.

The appeal seeking service connection for PTSD is denied.

The appeal seeking service connection for mesothelioma is denied.

The appeal seeking service connection for GERD is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

The Veteran's claim of service connection for hypertension has been denied primarily on the basis there is no diagnosis of such disease.  However, review of the record found notations and assessments of hypertension throughout his VA treatment records.  The record also shows that Lisinopril has been prescribed for control of his blood pressure.  According to the Physicians' Desk Reference, Lisinopril is used to treat hypertension.  See Prinivil (lisinopril) (2014). In Physicians' Desk Reference (online).   Presumably, VA physicians would not prescribe medication to treat hypertension if the Veteran did not have hypertension.  The Veteran contends that his hypertension is secondary to his service-connected diabetes.  An examination to secure a medical opinion in this matter is needed.
Regarding the claim of service connection for an eye disability, a June 2008 treatment record shows a diagnosis of glaucoma and subsequent treatment records note active problems/assessments of "glaucoma, suspect."  The Veteran alleges that such disability is secondary to his service-connected diabetes mellitus.  As the record is not clear regarding the diagnosis of an eye disability (or the etiology of any eye disorder found), an examination to secure a medical opinion is needed.

Accordingly, the case is REMANDED for the following:

1. Obtain for the record the complete record of evaluations or treatment the Veteran has received for eye disability and hypertension.  He must assist in this matter by identifying all providers (and providing releases for VA to secure records of any private providers).  Secure for the record copies of all records not already in the record. 

2.  Thereafter, arrange for the Veteran to be examined by an appropriate physician to confirm whether he has hypertension (and if so, determine its etiology).  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have hypertension?  Any opinion that he does not must be reconciled with the fact that VA is treating him for hypertension.

(b)  If so, please identify the likely etiology of the hypertension.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service?

(c)  If hypertension is determined to not be related directly to the Veteran's service, please indicate is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by his service-connected disabilities (schizophrenia and diabetes mellitus primarily)?

(d)  If the opinion of the examiner is that hypertension was not incurred in service or caused by a service-connected disability, but was aggravated by a service-connected disability, the examiner should specify, to the extent possible, the degree of hypertension that is due to such aggravation (i.e., identify the baseline level of severity of the hypertension before the aggravation occurred, and the level of severity of the hypertension after aggravation was completed).

The examiner must explain the rationale for all opinions, with citation to the record.

3.  Arrange for the Veteran to be examined by an ophthalmologist to determine the existence, nature and likely etiology of any eye disability entity.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:
(a)  Please identify (by l diagnosis) each eye disability entity found.  Does the Veteran have glaucoma?
(b)  Identify the likely etiology of each eye disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is directly related to the Veteran's service?

(c)  For each eye disability entity diagnosed that is determined to not be related directly to the Veteran's service, please indicate whether it is  at least as likely as not (a 50% or greater probability) that such is related to/a complication of his service connected disabilities? 

The examiner must explain the rationale for all opinions.

4.  Then review the record and readjudicate the remaining claims.  If either remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


